ROBERT L. BLAND, Judge.
The claim involved in this case is the sum of $250.00. The state road commission recommends its payment. The assistant to the attorney general approves the claim as one that should be paid. It is considered informally by the court upon the record made and filed by the road commission with the clerk. From this record it appears that in October 1941, claimant, the Joe M. Bolby Company, constructed a float for the road commission of West Virginia to be used in the Mountan State Forest Festival at Elkins, West Virginia, which was held in that year. The building of said float had been previously authorized and directed by the road commission at the price of $250.00. It was used on the occasion of the festival. Subsequently the road commission transmitted an invoice for the contract price to the auditor and requested him to issue his warrant therefor. The auditor refused to honor this invoice, and the claim has not been paid. Strictly and technically the auditor was right in his action in the premises. However, the state received the benefit of the advertisement, and it is within the power of the Legislature to make an appropriation for the amount of the claim. The claim was contracted for a public purpose. In view of the advertisement which the state received on the occasion of the festival, the concurrence in the claim by the state agency concerned and the approval of the payment of the claim by the special assistant to the attorney general, we recommend to the Legislature the advisability of making an appropriation in favor of claimant, The Joe M. Bolby Company for the said sum *60of two hundred and fifty dollars ($250.00) in full settlement of the claim.